Citation Nr: 9913518	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  98-09 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for acneform 
lesions and rosacea, currently rated at 10 percent.

2.  Entitlement to an effective date prior to June 2, 1997 
for the grant of service connection for acneform lesions and 
rosacea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to April 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the November 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).


REMAND

A preliminary review of the record discloses that the veteran 
has reported treatment for his skin disorder at Hines VA 
Medical Center following his discharge from service, and 
again in approximately 1983.  The Board notes that the 
veteran's treatment records from Hines are not associated 
with the claims file at this time.  The VA is deemed to have 
constructive knowledge of records generated by VA and, in 
this case, has actual knowledge of the existence of those 
records.  As such, they are considered to be evidence that is 
of record at the time any decision is made, and should be 
associated with the claims file.  See Bell v. Derwinski, 2 
Vet.App. 611 (1992). See also VAOPGCPREC 12-95, 60 Fed. Reg. 
43186 (1995) ("...an [agency of original jurisdiction's] 
failure to consider records which were in VA's possession at 
the time of the decision, although not actually in the record 
before the AOJ, may constitute clear and unmistakable 
error...").

The Board further observes that the veteran reported an 
increase in severity of his skin disorder throughout the 
winter and during periods of colder weather.  He related this 
to the VA examiner in August 1997.  At that time, the 
examiner could observe only the presence of residual scars.  
The veteran also related this information to the undersigned 
Board Member at the Travel Board Hearing in October 1998.  At 
that time, the Board Member could see lesions on the left 
side of the veteran's face.  When evaluating a veteran with 
regard to a service-connected disability characterized by 
active and inactive stages, the RO should make an attempt to 
have the veteran examined during an active phase of the 
disability.  At a minimum, the RO should attempt to reconcile 
the level of severity at both inactive and active stages by 
thoroughly addressing the entire medical history of such a 
disability.  See Ardison v. Brown, 405 Vet.App. 408 (1994).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the opinion of the 
Board that further development of the case is desirable.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO should obtain and associate 
with the claims file any and all records 
pertaining to the treatment of the 
veteran from the Hines VA Medical Center.

2.  Thereafter, the RO should schedule 
the veteran for a comprehensive skin 
disorders examination.  The RO should 
schedule this examination when the 
veteran indicates that he is experiencing 
a flare-up, or during the winter months.  
Since it is important "that each 
disability be viewed in relation to its 
history," 38 C.F.R. § 4.1 (1998), the 
examiner must be provided with the 
veteran's claims file.  The examiner is 
requested to review all pertinent records 
in the claims file, including the service 
medical records, and the medical opinions 
of previous VA examiners.  All clinical 
findings and subjective complaints should 
be reported in detail.  The examiner is 
requested to offer an opinion as to the 
nature and extent of the veteran's 
current disability.  All opinions should 
be supported by a written rationale, and 
a discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

3.  When the development requested has 
been completed, the veteran's claims 
should again be reviewed by the RO on the 
basis of the additional evidence.  If the 
benefits sought are not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and be afforded the appropriate 
length of time in which to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









